 

Exhibit 10.2

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (the “Agreement”) or sometimes referred to as (the
”Purchase”) is made and effective as of this 28th day of March 27, 2012
(“Effective Date”), by and between EASTERN WORLD SOLUTIONS, INC. a Nevada
corporation, (“Purchaser”) and WHITEBOARD LABS, LLC, a Texas limited liability
company (“Seller”). Purchaser and Seller are sometimes referred to collectively
as “Parties” or individually as “Party.”

 

RECITALS

 

WHEREAS, Seller is the beneficial owner of 680,343 Units of membership interest
in MotionNotes, LLC a Texas limited liability company;

 

WHEREAS,Purchaser desires to purchase from Seller the seller’s ownership in
MotionNotes, LLC a Texas Limited Liability Company for the total sum of $2.00
per membership interest (“Unit”); and

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:

 

1.Purchaser, pursuant to the terms of a certain Licensing Agreement acknowledges
receipt of the sum of One Hundred Fifty Thousand Dollars ($150,000.00) and
Seller shall consider such payment to include consideration for this Purchase
Agreement. Purchaser will conclude this purchase on or before October 1, 2012
(“Purchase Period"). The Seller shall not refund the payment if the Purchaser
defaults in the Licensing Agreement.

 

2.Seller further agrees to credit all software development payments toward the
total purchase price during the nine month period up to a maximum of Three
Hundred Fifty Thousand Dollars ($350,000.00).

 

3.Purchaser has the exclusive right to Purchase from the Seller all of its
ownership in MotionNotes, LLC a Texas limited Liability Company during the
Period commencing on the effective date through the Termination Date. At
Seller’s election, payment maybe made in the form of cash or a combination of
cash and stock, less all software development payments paid to Seller.

 

4.At purchase, Purchaser will enter into a perpetual, royalty-free license to
Whiteboard Labs, LLC for the use of Seller’s technology i.e. MotionNotes 2.0,
MotionNotes Mobile Version 1.0, and all other versions of MotionNotes software
then completed for use in the Hotel and Lodging industry. The hotel and travel
industry shall be defined as the business of providing, on a rental basis,
overnight or extended lodging and accommodations to individuals to utilize
hotels, motels, houses, townhomes, condominiums, apartments and the like as well
as services related to non-commercial airlines, cruise lines, restaurants and
rental cars.

 

5.The Purchase Period (as referenced in paragraph 1. above) commences on March
27, 2012 and will remain in effect until October 1st, 2012, and thereupon
terminate. The Purchase Period may be extended at the mutual consent of the
parties.

 

6.Purchaser and Seller agree to the timely delivery and execution of all
required documentation.

 

7.Upon written notification by the Purchaser its intent to Purchase during the
Purchase Period; Purchaser and Seller agree to the timely delivery and execution
of all required documentation and the Purchaser agrees to fund the full purchase
price within thirty (30) days of purchase.

 

 

 

8.Prior to the purchase and upon notification to the seller and in order to
comply with SEC requirements; the Seller shall fully support the process of
securing audited financial statements of MotionNotes, LLC, which shall be
delivered no later than 15 days prior to the acquisition of all of the seller’s
ownership by the purchaser. The parties understand that the Purchaser shall be
responsible for the selection of and the full payment to the auditor.

 

9.Upon execution of the Licensing Agreement and this Purchase Agreement, the
Seller agrees to confirm that MotionNotes is the sole Seller of the subject
software and technology and related trademark(s), (as stated in prior materials
and documents) both Whiteboard Labs, LLC, a Texas limited liability company
(“Whiteboard”) , and James Whitney (shown as the inventor on the abandoned
patent application) (“Whitney”) will sign on or before the execution of the
agreements, assignments of all rights, title and interest in and to MotionNotes
Version 1.0 and 2.0, MotionNotes Mobile Version 1.0 and all other versions of
the MotionNotes software and technology to MotionNotes, LLC.

 

10.This Purchase Agreement is exclusive and non-assignable and exists solely for
the benefit of the named parties above. Should Purchaser attempt to assign,
convey, delegate, or transfer this Purchase Agreement without the Seller’s
express written permission, any such attempt shall be deemed null and void.

 

11.At Purchase each party shall pay their respective customary closing costs.
When Purchaser Purchases all of the Sellers ownership in MotionNotes LLC, then
Purchaser and Seller agree to sign and complete a Member Interest Purchase
Agreement, and consummate the sale on its terms.

 

12.Seller makes no representations or warranties as to the availability of
financing regarding this Purchase. Purchaser is solely responsible for obtaining
financing in order to exercise this Purchase.

 

13.If Purchaser defaults under this Purchase Agreement or the Licensing
Agreement, Seller may terminate this Purchase agreement by giving written notice
of the termination.

 

14.For this Purchase Agreement to be enforceable and effective during the
Purchase Period, the Purchaser and Seller must comply with all terms and
conditions of the Licensing Agreement.

 

15.In order to comply with SEC requirements Purchaser may record this Purchase
Agreement as part of any public filing.

 

16.Nothing contained in this agreement without expressed mutual consent of the
Parties shall be deemed to give any authority the power, or right to alter,
change, amend, modify, add to, or subtract from any of the provisions contained
herein.

 

17.It is agreed that this agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

 

18.This agreement constitutes the entire agreement between the parties and any
prior understanding or representation of any kind preceding the date of this
agreement shall not be binding upon either party except to the extent
incorporated in this agreement.

 

19.Any modification of this agreement or additional obligation assumed by either
party in connection with this agreement shall be binding only if evidenced in
writing signed by each party or an authorized representative of each party.

 

20.Any notice provided for or concerning this agreement shall be in writing and
be deemed sufficiently given when sent by certified or registered mail if sent
to the respective address of each party as set forth at the beginning of this
agreement.

 

21.This agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns and personal representatives.

 

Signature Page Follows

 
 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the duly authorized officers
or managers of the Parties have executed and delivered this Agreement as of the
Effective Date.

 

 

      SELLER:       Whiteboard Labs, LLC       By:     /s/Rodrigo Jimenez  
Rodrigo Jimenez, its Manager       Date:3 /27 /2012       PURCHASER:      
Eastern World Solutions, Inc.       By:     /s/Richard C. Fox     Richard C.
Fox, its CEO       Date: 3 / 27 /12

 

